United States Court of Appeals
                       For the First Circuit



Nos. 14-2020
     14-2040

                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                            JOEL DUDLEY,

                        Defendant, Appellant.



                            ERRATA SHEET

          The opinion of this Court issued on October 30, 2015 is
amended as follows:

             On page 16, footnote 13, line 5, change "agents" to
"agents'".




                                  1